Citation Nr: 1439168	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-02 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a gastrointestinal disability, to include enteritis secondary to pain medication.  

3.  Entitlement to an initial rating for a lumbar spine disability greater than 10 percent prior to March 6, 2009, and 20 percent from March 6, 2009, to March 31, 2012.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1991 to July 1991; from September 11 -14, 2001; from December 2001 to September 2003; from January 2004 to January 2005;and from November 2005 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, Puerto Rico.  

In March 2012, the Board remanded the issues on appeal for further development, to include outstanding VA treatment records and VA examinations.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In a June 2013 statement, the Veteran indicated that he was satisfied with the December 2012 rating decision that increased the rating for his lumbar disability to 40 percent.  His disagreement is with the March 31, 2012, effective date, the date the evidence showed an increase in severity.  As such, the propriety of the assigned disability rating as of March 31, 2012, is no longer on appeal.  

The issue of entitlement to an extraschedular evaluation for the period prior to March 31, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of irritable bowel syndrome that is related to gastric symptoms the Veteran had in service.  

2.  The Veteran has a current hearing loss disability that meets the criteria for VA disability purposes and is related to his in service noise trauma. 

3.  Prior to March 6, 2009, the medical evidence indicates the Veteran's lumbar spine disability was manifested by flexion 90 degrees, extension to 30 degrees and pain on movement.  Associated neurological manifestations of the lower extremities were not shown.  

4.  For the period from March 6, 2009, to March 31, 2012, the Veteran's lumbar spine disability was manifested by flexion to 50 degrees and extension to 10 degrees, and no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

5.  As of November 2, 2009, the Veteran's degenerative arthritis of the lumbar spine has been productive of neurologic impairment of the left lower extremity that results in disability analogous to no more than mild incomplete paralysis of the femoral nerve.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a gastrointestinal disability have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

2.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).  

3.  Prior to March 6, 2009, the criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5242 (2013).  

4.  From March 6, 2009, to March 31, 2012, the criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5242 (2013).  

5.  The criteria for a separate 10 percent disability rating for left lower extremity radiculopathy associated with low back disability, have been met, effective November 2, 2009.  38 U.S.C.A. §§ 1110, 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8526 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  

The Board finds that the Veteran was provided thorough and informative notices and had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  Specifically, the Veteran was notified in a letter dated April 2007.  Moreover, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also finds that the duty to assist has been met.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA conducted examinations in May 2007, March 2009, and March 2012 with medical opinions obtained, and the Board finds that these examinations are adequate for adjudication purposes.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a disability, the evidence of record must demonstrate:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Gastrointestinal disability 

The Veteran contends he has a gastrointestinal disability that was incurred in service, and in the alternative is secondary to pain medication used for a service-connected disability.  He alleges that he had treatment for gastrointestinal complaints in service, and that he has had symptoms since that time.  

Service treatment records show that the Veteran had two treatment notes regarding gastric complaints but both resolved without further treatment.  In November 2004, the Veteran suffered from diarrhea that was associated with a viral illness that also resolved.  

At a March 2009 VA examination, the Veteran reported some gastric irritability as a result of his pain medication.  The Veteran's gastric complaints fluctuate after that, ranging from no gastric complaints to treatment notes in which the Veteran denies any gastric symptoms.  Despite the fluctuations in complaints, the evidence shows that the Veteran's gastrointestinal condition has been consistent since service.  

At a March 2012 VA examination the Veteran reported chronic diarrhea, burning abdominal pain, abdominal distension twice a week, 7 or more exacerbations in the past 12 months, and he had an episode of urgency in which he did not make it to the toilet in time.  The Veteran also reported that he takes continual medication to control his intestinal condition.  The examiner diagnosed irritable bowel syndrome that he opined was at least as likely as not incurred in or caused by an in-service injury.  The rationale provided was that the Veteran had signs and symptoms of irritable bowel syndrome and all other conditions have been ruled out.  

The Board finds that the competent evidence of record warrants service connection for a gastrointestinal disability.  The Veteran has maintained, and the evidence shows a consistent history of gastric problems since service.  The VA examiner, after review of the claims file, an interview with the Veteran, and a physical examination diagnosed the Veteran with irritable bowel syndrome and found his disability was at least as likely as not related to service.  

In summary, the Board finds that the preponderance of the evidence supports a finding that the Veteran's gastrointestinal disability had its onset during service.  Therefore, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Bilateral Hearing Loss Disability

The Veteran contends that he has hearing loss bilaterally due to noise exposure in service. 

The Veteran first served on active duty from January 1991 to July 1991. On the authorized audio evaluation performed along with the Veteran's Army commission examination in July 1989, his hearing was within normal limits in frequencies 500-3000.  His 4000 Hertz frequency was 30 decibels.  A May 1991, redeployment examination showed puretone thresholds within normal limits in frequencies 500-3000.  His 4000 Hertz frequency was 25 decibels.  

Subsequent evaluations performed while the Veteran was on active duty reveal a steady decline in the Veteran's hearing at 4000 Hertz.   On the authorized audio evaluation performed in January 1996, pure tone thresholds in decibels at 4000 Hertz were 45 for the right ear and 30 for the left; in February 1999, 50 decibels for the right ear and 35 for the left ear; in April 2004, 45 decibels for the right ear and 40 for the left; and in May 2007, 45 decibels for the right ear and 40 for the left ear.  Accordingly, the evidence shows in service evidence of some impact on the Veteran's hearing, and noise exposure has been conceded.
 
Under 38 C.F.R. § 3.385, for VA purposes, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  The Veteran was afforded a VA examination in May 2007, which demonstrated hearing loss that satisfied VA's criteria to establish a hearing loss disability. Specifically, the Veteran was shown to have puretone thresholds of 45 decibels in the right ear at 4000 Hertz, and 40 decibels in the left ear at 4000 Hertz. 38 C.F.R. 3.385 (2013).  Thus, the Veteran has established the presence of a current hearing loss disability for VA purposes during the appeal period.

As to a nexus opinion, in the March 2012 examination, the examiner stated that, if present, the Veteran's hearing loss disability was as least as likely as not caused by an event in his military service. She supported her opinion through a discussion of the in service hearing test results, and stated that his hearing tests indicated significant shifts in hearing in both ears and that this shift was a strong indication of noise trauma.

Based on the foregoing, the Board finds that the preponderance of the evidence supports a finding that the Veteran's bilateral hearing loss is related to his active service.  Therefore, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating - Low Back Disability

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for ankylosis of the entire spine.  38 C.F.R. § 4.71a (2013).  

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees; extension from 0 to 30 degrees; lateral flexion bilaterally from 0 to 30 degrees; and rotation bilaterally from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2013).  

Lumbar spine evaluation for the period prior to March 6, 2009.

An August 2007 rating decision granted service connection for a lumbar spine disability and assigned a 10 percent rating effective July 15, 2006, based on the Veteran's painful motion.  

Service treatment records show the Veteran reported lower back pain in November 2001, and March 2006, while on active duty.  A June 2006 post-deployment examination also notes a complaint for low back pain.  

A VA examination was conducted in May 2007.  The Veteran complained of intermittent pain in his lower back, triggered by carrying heavy objects or getting out of bed.  There were no incapacitating episodes and there were no complaints of radiating pain, urinary or bowel dysfunction.  The Veteran denied moderate or severe pain, but indicated almost daily mild pain lasting for several minutes when he wakes up or gets out of bed.  His pain was relieved by medication or rest. His gait was normal, and there were no motor, sensory or reflex abnormalities. 

On range of motion study, forward flexion was decreased to 90 degrees, with pain starting at 30 degrees and ending at 60 degrees; extension was from 0 to 30 degrees; left and right lateral flexion was 30 degrees; right and left lateral rotation was 30 degrees.  There was no additional loss of motion on repetitive testing.  The examiner found no atrophy, spasm, guarding, swelling, laxity, effusion, or tenderness.  In the summary, the examiner noted that the lumbar condition did not impact the Veteran's daily activities and that the Veteran denied any significant limitation of performance of his regular activities or having been unable to practice a sport due to any of his condition.

After considering the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for orthopedic manifestations of a service-connected lumbar spine disability for the period prior to March 6, 2009.  

According to the General Rating Formula for Diseases and Injuries of the Spine to warrant a rating in excess of 10 percent, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less, combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2013).  None of these factors is demonstrated.  Based on the objective findings in the medical evidence of record, the Veteran's flexion of his lumbar spine was limited to 90 degrees, his combined range of motion was 140, and there was no muscle spasm or guarding.  While the Veteran has pain on motion from 30 to 60 degrees, this painful motion did not reduce his overall range of motion, and is already contemplated in his current 10 percent evaluation. There is no evidence of functional loss due to his lumbar condition, as there was no additional limitation of motion due to pain, weakness, fatigability, incoordination, reduced speed, excursion, or endurance.  The Veteran himself reported no significant limitations on his regular activities and no impairment to his ability to play sports. Accordingly, based on the evidence of record for this time period, a rating in excess of 10 percent is not warranted for the orthopedic manifestations of the Veteran's lumbar spine disability.  

Lumbar spine evaluation for the period from March 6, 2009, to March 31, 2012

A March 2010 rating decision increased the Veteran's lumbar spine disability rating to 20 percent disabling effective March 6, 2009, the date of his VA spine examination indicating a decrease in range of motion such that the Veteran's symptoms met the criteria for the next higher rating.  

At a March 2009 VA examination, the Veteran complained of moderate daily pain in his lower back that was constant and intense.  He stated exercising was difficult due to pain.  He reported decreased motion, spasms, and severe weekly flare-ups precipitated by prolonged sitting and alleviated by medication and rest. He stated that it was difficult to perform daily activities during flare-ups. There was no limitation on walking, and no need to use a device/aid for walking. He denied fatigue, stiffness, weakness, and radiating pain.   

On examination, his posture and gait were normal. There was no listing, flattening, scoliosis, reverse lordosis or ankylosis, but there was lumbar lordosis. The Veteran had spasm, guarding, pain with motion, and tenderness; however, it was not severe enough to cause abnormal gait or abnormal spinal contour.  There was no evidence of atrophy or weakness.  Motor, reflex, and sensory examination were all normal for the lower extremities.

On range of motion study, forward flexion was decreased to 50 degrees; extension was to 10 degrees; left and right lateral flexion was 15 degrees; right and left lateral rotation was 25 degrees.  There was objective evidence of pain on motion. The examiner indicated that there was additional loss of motion on repetitive testing due to pain, but the reported subsequent ranges of motion were the same except for forward flexion where the Veteran apparently was able to flex to 65 degrees.  The examiner noted that the Veteran's low back condition impacted his occupational activities through decreased mobility, difficulty lifting and carrying, and lack of stamina, and as for daily activities, it prevented sports, but had only a mild impact on chores, exercise, and recreation, and none on other activities.

After considering the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for orthopedic manifestations of a service-connected lumbar spine disability for the period from March 6, 2009, to March 31, 2012.  

According to the General Rating Formula for Diseases and Injuries of the Spine to warrant a rating in excess of 20 percent, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less, or there must be favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2013).  Neither criteria has been demonstrated.  Based on the objective findings in the medical evidence of record, the Veteran's flexion of his lumbar spine was limited to 50 degrees at the time of the March 2009 VA examination and was not limited to 30 degrees or less on any examination.  In addition, the VA examiner did not find that the Veteran had ankylosis of the entire thoracolumbar spine.  Additionally, the Board finds that the evidence does not indicate additional functional loss due to his lumbar spine symptomatology beyond that compensated for by the 20 percent evaluation, which include painful motion. The Veteran's flare-ups were alleviated by rest and medication and were not indicated to impair his ability to function. There is no evidence of functional loss due to his lumbar condition, as there was no additional limitation of motion due to weakness, fatigability, incoordination, reduced speed, excursion, or endurance.  Based on the symptomatology, a rating in excess of 20 percent is not warranted for the orthopedic manifestations of the Veteran's lumbar spine disability.  

Left lower extremity radiculopathy

The Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2013).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2013).  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2013).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2013).  

Diagnostic Code 8526 provides the rating criteria for paralysis of the femoral nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8526 (2013).  Complete paralysis of the femoral nerve, which is rated as 40 percent disabling, contemplates paralysis of quadriceps extensor muscles.  Id.  

Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Further, Diagnostic Code 8620 refers to neuritis of the sciatic nerve and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.  

A November 2, 2009 VA treatment record shows that the Veteran reported pain and limitation of movement in his lower back with radiation to the L2 dermatome in the thigh and some shooting pain down to the toes.  The physician noted that the Veteran's symptoms pointed to some radicular component of the pain.  Another November 2009 treatment note reflects the Veteran had decreased sensation in the left leg on light touch.  

A March 2012 VA examination report reflects that the Veteran had mild pain, parasthesias and/or dysesthesias, and numbness in the left lower extremity involving the L2/L3L/L4 nerve roots (femoral nerve).  

The Board finds that the evidence shows left lower extremity neurologic abnormalities of mild impairment that warrant a separate 10 percent rating and no more.  As such, service connection for left lower extremity radiculopathy is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	
ORDER

Service connection for a gastrointestinal disability is granted.  

Service connection for bilateral hearing loss is granted.

A rating in excess of 10 percent for a lumbar spine disability, for the period prior to March 6, 2009, is denied.  

A rating in excess of 20 percent for a lumbar spine disability, for the period from March 6, 2009, to March 31, 2012, is denied.  

A separate disability rating of 10 percent, but no more, for left lower extremity radiculopathy associated with degenerative arthritis of the lumbar spine is granted, effective November 2, 2009, subject to the laws and regulations governing payment of monetary benefits.  


REMAND

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis. Johnson v. McDonald, ___ F.3d ___, No. 13-7104, (Fed.Cir. Aug. 6, 2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the  Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is seeking a higher rating for his lumbar spine condition prior to March 31, 2012. As part of this claim, evidence presented in March 2009 indicates that his lumbar spine disability appears to interfere with his occupational functioning.  Accordingly, extraschedular consideration is appropriate. However, in addition to his lumbar spine condition, the Veteran is service-connected for a left knee disability, tinnitus, hypertension, a left ankle disability, a right knee disability, dyspepsia, post-traumatic stress disorder, in addition to the irritable bowel syndrome and bilateral hearing loss that were service-connected in this decision. Accordingly, in light of the evidence of record and Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  In accordance with the decision in Johnson v. McDonald, ___ F.3d ___, No. 13-7104, (Fed.Cir. Aug. 6, 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. If the RO determines that referral is necessary, such referral should be made.

2.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


